Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une el
Juez Asociado Señor Negrón García.
En el caso de autos, la Administración de los Sistemas de Retiro de los Empleados del Gobierno (en adelante la Administración) descubrió en mayo de 1989 que Colón Co-tto, un pensionado por incapacidad, trabajaba por cuenta propia. Ello, por información que dicho pensionado volun-*591tariamente le proveyó. En octubre de ese año, la Adminis-tración verificó la información suministrada por el pensio-nado, pero no fue hasta febrero de 1990 que, con arreglo a la Ley Núm. 61 de 1ro de julio de 1986 (3 L.P.R.A. sec. 771), suspendió a éste los beneficios que estaba recibiendo.
Conforme a la referida ley, la Administración tenía el deber jurídico de suspender los beneficios del pensionado a partir de octubre de 1989, pero no lo hizo. En su propia sentencia, la mayoría de este Tribunal así lo reconoce al señalar que:
Desde el momento en que la Administración confirmó en oc-tubre de 1989 que el [pensionado] tenía un negocio propio, la agencia tenía la información necesaria para suspender la pen-sión a base del derecho aplicable.
Al no suspender los pagos en octubre de 1989, pues, la Administración incumplió con el mandato de ley. Ello cons-tituye un “error de derecho”, no un “error de hecho”, como equivocadamente resuelve la mayoría en su sentencia, en la cual se ordena al pensionado a devolver los beneficios en cuestión a partir de octubre de 1989.
La distinción entre un tipo de error y el otro está clara-mente establecida en nuestra jurisprudencia. Cuando se paga lo que no se debe, por ignorar la ley o por interpre-tarla o aplicarla erróneamente, se trata de un error de de-recho y no se puede pedir la devolución de lo así pagado. Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1 (1991); Cartagena v. E.L.A., 116 D.P.R. 254 (1985); Fuentes v. Aponte, 62 D.P.R. 722 (1943); Quiñones v. Comisión Industrial, 60 D.P.R. 447 (1942); Silva v. Sucn. Caratini, 51 D.P.R. 778 (1937).
En este caso no hubo ningún error con respecto a los hechos. La información provista por el pensionado fue ve-raz y legítima. La agencia así lo verificó, por lo que tenía la información correcta y necesaria para actuar. La Adminis-tración evidentemente tenía ante sí los hechos exactos de lo acontecido, pero tardó meses en aplicar la ley. Se trata *592evidentemente de un error jurídico de la agencia, por lo que, conforme a la norma vigente en nuestra jurisdicción que la mayoría reitera en su sentencia, no procedía que se le ordenara al pensionado devolver lo que se le pagó inde-bidamente durante los meses aludidos, como equivocada-mente dictamina la mayoría en su sentencia.(1)
HH HH
La sentencia emitida por la mayoría tiene otro defecto, de mayor envergadura que el anterior. El pensionado en el caso de autos obtuvo su pensión en 1978. Para esa época, la Ley de Retiro del Personal del Gobierno de Puerto Rico (en adelante Ley de Retiro) que lo cobijaba, 3 L.P.R.A. sec. 761 et seq., disponía que si un pensionado por incapacidad se recuperaba lo suficiente como para trabajar, éste tenía de-recho a ser reinstalado a la agencia de la cual se había retirado.
En 1986, ocho años después de Colón Cotto haberse re-tirado, la citada Ley de Retiro se enmendó para disponer, en lo pertinente, que cuando un pensionado devengare por trabajo propio cualquier retribución igual o mayor a la pensión que recibe, se puede suspender el pago de la pen-sión que esté recibiendo. Es evidente que esta enmienda constituye una modificación sustancial al sistema de retiro en cuestión, y es bajo tal enmienda que la Administración le suspendió la pensión de Colón Cotto en febrero de 1990.
*593Por lo anterior, cabe preguntarse si dicha enmienda era aplicable a Colón Cotto. Es decir, como éste ya estaba aco-gido a una pensión cuando se enmendó la Ley de Retiro, es claramente cuestionable si dicha enmienda podía hacerse extensiva a su caso, a la luz de lo que resolvimos en Bayrón Toro v. Serra, 119 D.P.R. 605 (1987). Allí, al amparo de la doctrina de derechos adquiridos, resolvimos que una vez el empleado se ha retirado, su pensión no está sujeta a cam-bios o menoscabos que resulten de posteriores enmiendas legislativas a la Ley de Retiro.
La mayoría nada dice sobre este medular asunto, olvi-dando así nuestra esencial postura en Bayrón Toro v. Serra, supra, de que quedaba descartada “la arcaica noción de que las pensiones son una gracia o dádiva del soberano”.
HH HH HH
Como la mayoría confunde el “error de hecho con el “error de derecho” y, además, no explica por qué la en-mienda a la Ley de Retiro en cuestión no constituye un menoscabo de un derecho adquirido del pensionado en el caso de autos, disiento.

 La doctrina civilista moderna, amparada en una sentencia del Tribunal Supremo español, considera que, según el Art. 1795 del Código Civil (Art. 1895 del Código español), 31 L.P.R.A. sec. 5121, quien recibe el pago de lo indebido debe restituirlo, sin que importe si el error fue de hecho o de derecho. Véase J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1983, T. II, Vol. III, págs. 35-37.
Esta postura, claro está, no es la que se ha sostenido reiteradamente en nuestra jurisprudencia. Quizás ha llegado el momento de revisar la norma que ha prevale-cido en Puerto Rico. Pero, no es eso lo que hace la mayoría en este caso. Al contrario, ésta afirma la doctrina tradicional, pero la aplica erróneamente.